Order entered August 27, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00790-CR

                             JEREMY WAYNE MILLS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F17-72093-U

                                            ORDER
       The reporter’s record was due June 21, 2019. When it was not filed, we notified court

reporter Sasha Brooks by postcard dated July 3, 2019 and directed her to file the reporter’s

record by August 2, 2019. To date, the reporter’s record has not been filed and we have had no

communication from Ms. Brooks.

       We ORDER the complete reporter’s record filed BY SEPTEMBER 27, 2019. We

caution Ms. Brooks that the failure to file the reporter’s record by that date will result in the

Court taking whatever remedies it has available to ensure that the appeal proceeds in a timely

fashion, which may include ordering that she not sit until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Mitchell,

Presiding Judge, 291st Judicial District Court; Sasha Brooks, official court reporter, 291st

Judicial District Court; and to counsel for all parties.



                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE